“Exhibit 3”
5/28/2019                                                                                               Phone Validator | Results




                                                                                                     Advertisement




                                                             PHONE VALIDATOR FREE RESULTS

                                                                                                     RESULTS:

                Phone Number: 213-915-6804

                Date of this Report: May 28, 2019

                Phone Line Type: VOIP

                Phone Company: BANDWIDTH.COM

                Phone Location: IRVINE, CA

                Owner's Name & Address: Click Here (https://www.people nders.com/reverse-phone/searchresults?
                showAnimatedLoadingBar=true&search=Phone&areaCode=213&pre x=915&su x=6804&utm_source=phoneval&utm_campaign=tzrphone)
                Sponsored by PeopleFinders.com


                                                                                                        MAP:


            Irvine
            View larger map




                                                                                                                                                                                               Report
                                                                                                                                                                                    Map data ©2019    a map INEGI
                                                                                                                                                                                                   Google,  error


                                                                                                     Advertisement




                                                                                                   Print this result



                                                                                       SEARCH AGAIN
        DATA WARNING: Use of this data is solely at your own risk. We make no guarantees, expressed or implied, as to the accuracy of this data or service. This site is not a credit reporting agency as de ned
        by the Fair Credit Reporting Act (FCRA) and our search results are not consumer reports as de ned by the FCRA. Information appearing on this site may not be used for any FCRA regulated purpose
        including determining a consumer's eligibility for credit, insurance, employment or housing. These results shall not be relied upon for any (Telephone Consumer Protection Act) TCPA regulated purpose
        including making auto-dialed calls or sending commercial text messages.




                                                                                                     Advertisement

                                                   Learn how you can save when                                                                              Xfinity Internet

                                                   you include Xfinity Mobile
                                                   with your Internet.
                                                                                                                                                         $
                                                                                                                                                             20           a mo. /
                                                                                                                                                                          1 yr.
                                                                                                                                                          with 1-yr agreement




https://www.phonevalidator.com/results.aspx                                                                                                                                                                         1/2
5/28/2019                                                                             Phone Validator | Results
                      Batch (/phone-number-batch-processing.aspx) | Terms (/terms.aspx) | Privacy (/privacy.aspx) | Contact (/contact.aspx)

      RELATED SITES: SSN Validator (http://www.ssnvalidator.com) | Spy Dialer (http://www.spydialer.com) | Black Book Online (http://www.blackbookonline.info)
                                                           DATA WARNING: Use of this website is at your own risk. More...


                                                         © Copyright 2019 Crime Time Publishing Co., Inc. All rights reserved.




https://www.phonevalidator.com/results.aspx                                                                                                                      2/2
